Name: 83/96/EEC: Commission Decision of 25 February 1983 authorizing Ireland and the United Kingdom temporarily to take additional measures to protect themselves against the introduction of Dendroctonos micans (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-03-08

 Avis juridique important|31983D009683/96/EEC: Commission Decision of 25 February 1983 authorizing Ireland and the United Kingdom temporarily to take additional measures to protect themselves against the introduction of Dendroctonos micans (Only the English text is authentic) Official Journal L 061 , 08/03/1983 P. 0020 - 0021*****COMMISSION DECISION of 25 February 1983 authorizing Ireland and the United Kingdom temporarily to take additional measures to protect themselves against the introduction of Dendroctonos micans (Only the English text is authentic) (83/96/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (1), as last amended by Directive 81/7/EEC (2), and in particular Article 15 (2) thereof, Having regard to the communications from Ireland and the United Kingdom of 15 December 1982 and 22 November 1982 respectively; Whereas, pursuant to Article 3 (6) (b) of Directive 77/93/EEC with regard to its Annex II (B) (a) (2), coniferous wood with bark may be introduced into Ireland or the United Kingdom only if it is free from Dendroctonus micans (great spruce bark beetle); whereas for this produce the consignor Member States must take certain measures to ensure that it is not contaminated by that insect; whereas, pursuant to Article 5 (2) (b) of the abovementioned Directive with regard to its Annex IV (B) (1) and (3) respectively, the relevant wood shall be stripped of its bark; Whereas, nevertheless, when a Member State considers that there is an imminent danger of the introduction or spread in its territory of harmful organisms, it may temporarily take any additional measures necessary to protect itself against that danger; Whereas Ireland gave notice, on 15 December 1982, that European Communities (Introduction of organisms harmful to plants or plant products) (Prohibition) (Amendment) Regulations, 1982 (SI No 351 of 1982) have been adopted on 4 December 1982 prohibiting the introduction into Ireland of cut plants of coniferous species with foliage or bark attached and of rooted plants of such species above 2 m in height, other than those originating and coming from Northern Ireland, with effect from 4 December 1982; Whereas Ireland defended this measure as an emergency measure to guard against the introduction into its territory of the harmful organism Dendroctonus micans arising from recent developments in the incidence and spread of the organism in the Community; Whereas the United Kingdom gave notice, on 22 November 1982, that a phytosanitary certificate is required for Christmas trees with roots, whether in pots or not, and for all other Christmas trees over 3 m of all origins, with effect until 31 December 1982; Whereas the United Kingdom defended this measure on the ground that there was an outbreak of the non-indigenous harmful organism Dendroctonus micans in spruce trees in parts of Wales and west England and that urgent action was being taken to eradicate known pockets of infestation; whereas, in particular, new internal movement restrictions were being taken on domestically grown trees and additional import controls are therefore also necessary to complement them; Whereas Ireland and the United Kingdom have been granted, under the abovementioned provisions of Directive 77/93/EEC, protection against the introduction through coniferous wood, of the foresaid harmful organism which is not indigenous in these countries, but is known to occur in most of the other Member States; Whereas it has recently appeared that this harmful organism may also be spread by coniferous plants or parts of plants, in particular Christmas trees; whereas therefore Directive 77/93/EEC should be amended in order to provide for adequate protection in so far; Whereas for the time-being and without any action in respect of coniferous plants or parts of plants, there is an imminent danger of the introduction, through such materials, of Dendroctonus micans from the other Member States into Ireland and the United Kingdom; Whereas temporary measures should therefore be taken which take into account both the legitimate interests of Ireland and the United Kingdom to be protected against the introduction of the insect in question and also the principle of free marketing; Whereas both Member States should therefore be authorized temporarily to require from other Member States, when coniferous plants or parts of plants are imported into Ireland or the United Kingdom, certain safeguards additional to those afforded under the Community provisions, pending strengthening of the Community safeguards on Dendroctonus micans by means of an amendment to Directive 77/93/EEC; Whereas, however, an absolute ban on the introduction of specific material is excessive, if consignor Member States are able to provide the necessary additional safeguards; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Ireland and the United Kingdom are hereby authorized, for a period expiring on 31 January 1984, to require that plants of conifers, originating in another Member State, with the exception of fruit and seeds, meet the following conditions in addition to those laid down in Directive 77/93/EEC, if they are to be introduced into Ireland or the United Kingdom: (a) the plants shall be free of Dendroctonus micans Kugelan; (b) in the case of cut plants such as Christmas trees, and of rooted plants, other than those grown in nurseries, they shall not exceed 3 m in height; (c) in the case of cut plants, they shall not derive from the tops of forest trees; (d) the plants are accompanied by a phytosanitary certificate as provided for under Directive 77/93/EEC, certifying also compliance with the conditions laid down under (a), (b) and (c). 2. Ireland and the United Kingdom shall adapt the measures taken by them in order to prevent the introduction of Dendroctonus micans into their territories in such a way that they comply with the provisions laid down in paragraph 1, on 31 March 1983 at the latest. Article 2 Ireland and the United Kingdom shall communicate to the other Member States and the Commission the measures taken to comply with this Decision. Article 3 This Decision is addressed to Ireland and to the United Kingdom. Done at Brussels, 25 February 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 14, 16. 1. 1981, p. 23.